           Case 2:19-cv-05214-MTL Document 31 Filed 12/18/19 Page 1 of 3




 1 E. Adam Webb
   G. Franklin Lemond, Jr.
 2 WEBB, KLASE & LEMOND, LLC
   1900 The Exchange, S.E., Suite 480
 3 Atlanta, Georgia 30339
   Tel: 770-444-9325
 4 Fax: 770-217-9950
   Adam@WebbLLC.com
 5 Franklin@WebbLLC.com
 6 (Admitted Pro Hac Vice)
 7 Counsel for Plaintiffs
 8                          IN THE UNITED STATES DISTRICT COURT
 9                                    DISTRICT OF ARIZONA
10 Eileen Carr, Samuel Stanton, Jane Doe I, Jane
   Doe II, and Jane Doe III, on behalf of            No. CV19-05214-PHX-MTL
11 themselves and all others similarly situated,
12               Plaintiffs,
13        vs.                                        NOTICE OF DISMISSAL WITHOUT
                                                     PREJUDICE
14 Grand Canyon University, Inc., and Grand
   Canyon Education, Inc. d/b/a Grand Canyon
15 University,
16               Defendants.
17
          COME NOW Plaintiffs Eileen Carr, Samuel Stanton, Jane Doe I, Jane Doe II, and Jane Doe III
18
19 and, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), hereby dismiss this action without
20 prejudice.
21
22
23
24
25
26
     Case 2:19-cv-05214-MTL Document 31 Filed 12/18/19 Page 2 of 3




1    DATED this 18th day of December, 2019.
2                                         WEBB, KLASE & LEMOND, LLC
3                                         /s/ E. Adam Webb
                                          E. Adam Webb
4                                         G. Franklin Lemond, Jr.
5                                         1900 The Exchange, S.E.
                                          Suite 480
6                                         Atlanta, Georgia 30339
                                          (770) 444-9325
7                                         (770) 217-9950 (fax)
                                          Adam@WebbLLC.com
8                                         Franklin@WebbLLC.com
9                                         (Admitted Pro Hac Vice)
10
                                          Counsel for Plaintiffs
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26


                                      2
          Case 2:19-cv-05214-MTL Document 31 Filed 12/18/19 Page 3 of 3




1                                   CERTIFICATE OF SERVICE
2         I HEREBY CERTIFY that on this 18th day of December, 2019, I electronically filed the
3 foregoing with the Clerk of Court using the CM/ECF system, which will automatically send
4 email notification of such filing to all attorneys of record.
5
                                              /s/ G. Franklin Lemond, Jr.
6
                                              G. Franklin Lemond, Jr.
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26


                                                 3
